Citation Nr: 0603833	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a higher initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and former spouse



INTRODUCTION

The veteran had active military service from December 1968 to 
July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Huntington, West Virginia, Regional 
Office (RO).  A September 1999 rating decision granted the 
veteran service connection for PTSD and rated this disorder 
as 10 percent disabling, effective from June 15, 1999.  An RO 
rating action in December 1999 increased the disability 
evaluation for the veteran's service-connected PTSD from 10 
percent to 30 percent disabling and found that clear and 
unmistakable error existed in the prior rating decision 
concerning the effective date of the grant of service 
connection for this disorder and established the effective 
date as May 28, 1999.

In April 2003, the veteran filed a motion for reconsideration 
of the March 2003 Board decision that denied a higher initial 
evaluation in excess of 30 percent for PTSD and denied an 
effective date earlier than May 28, 1999 for establishing 
service connection and eligibility for compensation for PTSD.  
In a June 2003 letter, a Deputy Vice Chairman of the Board 
indicated that the March 2003 Board decision would be vacated 
insofar as it had denied an increased evaluation for PTSD.  
The letter also stated that the March 2003 Board decision 
insofar as it denied an increased evaluation for PTSD would 
be replaced by another separate decision.  Reconsideration of 
the decision regarding an effective date earlier than May 28, 
1999 for establishing service connection and eligibility for 
compensation for PTSD was denied.  

FINDING OF FACT

Medical evidence associated with the appellant's claim for 
increased rating for the veteran's service connected PTSD was 
in VA custody at the time of the Board's March 5, 2003 
decision, although not associated with the claims folder.



CONCLUSION OF LAW

Vacatur of the Board's March 2003 decision on the issue of 
increased rating for the veteran's service connected PTSD is 
warranted. 38 U.S.C.A. §§ 7103, 7104 (West 2005);   38 C.F.R. 
§ 20.904 (2005).


VACATUR

An appellate decision may be vacated by the Board at any time 
upon request of the veteran or his representative, or on the 
Board's own motion, where it is shown there has been a denial 
of due process.  38 C.F.R. § 20.904 (2005).  VA is deemed to 
have constructive knowledge or notice of VA-generated 
documents.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The failure of VA to consider VA treatment records and other 
VA records relevant to the claim on appeal may deprive a 
claimant of due process.

In the veteran's reconsideration motion, the veteran 
submitted a December 2002 statement from a VA doctor and 
social worker that seems to indicate that the veteran was 
unemployable due to PTSD.  Also submitted was a copy of a 
January 2003 rating decision where the RO lists that they 
considered (on an unrelated issue) VA medical records from 
January 2002 to October 2002.  The Board finds that the VA 
records provided by the veteran may be material as to the 
severity of the veteran's psychiatric disability.  In light 
of this newly received evidence, the Board will vacate its 
March 5, 2003 decision as to the issue of entitlement to an 
increased evaluation for PTSD as it was not based on all 
available evidence and the veteran was thereby deprived of 
due process.




ORDER

The Board's March 5, 2003 decision as it pertains to the 
issue of entitlement to an increased evaluation for PTSD is 
vacated.





	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2002).




 
 
 
 

